PROB 12A

7/93
os United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: James Gray Cr.: 2:14CR636

PACTS #: 27208

Name of Reassigned Judicial Officer: THE HONORABLE SUSAN D. WIGENTON
UNITED STATES DISTRICT COURT JUDGE

Date of Original Sentence: 01/22/2001 (SD/WV)

Original Offense: Aiding and Abetting in Making a False Statement on the Acquisition of a Firearm;
Interstate Travel with the Intent to Deal in Firearms without a License

Original Sentence: 180 months custody; 60 months supervised release; $200 total special assessment fine
and $10,000 fine.

Special Conditions: Drug Testing and Treatment

Type of Supervision: Supervised Release Date Supervision Commenced: 05/23/2014 >
NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender has violated the mandatory supervision condition which states
"You must refrain from any unlawful use of a controlled substance. You
must submit to one drug test within 15 days of release from imprisonment
and at least two periodic drug tests thereafter, as determined by the Court.'

On July 11, 2019, Mr. Gray submitted a urine specimen that tested positive for
marijuana use. On July 15, 2019, NTL Laboratory confirmed the positive
marijuana result.

On October 21, 2019, the offender signed an admission form, admitting to the
recent marijuana use. The laboratory results are pending.

2 The offender has violated the mandatory supervision condition which states 'If
your judgment imposes a fine, you must pay in accordance with the
Schedule of Payments sheet of your judgment.'

Mr. Gray was released from custody on May 23, 2014 and has not made a
financial obligation payment towards his Court-ordered fine since his release.
According to a recent OPERA financial inquiry, Gray gwes a balance of

$6, 485.33.
Prob 12A — page 2
James Gray
U.S. Probation Officer Action:

The undersigned provided Mr. Gray with a verbal reprimand for his non-compliance and will refer him for
a substance abuse treatment assessment. Mr. Gray was directed to make consistent, monthly payments

towards his financial obligation and will be referred to the financial litigation unit for wage garnishment,
should he continue to be delinquent.

Respectfully submitted,
By: Julie Chowdhury
U.S. Probation Officer
Date: 11/16/2019

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

Kro Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
!~ Submit a Request for Modifying the Conditions or Term of Supervision

Vid

ignagur ati cial Officer

l™ Submit a Request for Warrant or Summons

™ Other

Me 2/9

Date
